—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated April 29, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff presented sufficient evidence in admissible form to defeat the prima facie showing by the defendant, County of Nassau, of its entitlement to summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). A triable issue exists as to whether the County was entitled to prior written notice of the alleged defect in the roadway since there is a question of fact as to whether the County, or an entity authorized by the County to perform work on the subject roadway, created the dangerous condition which allegedly caused the plaintiffs injuries (see, Lopes v Rostad, 45 NY2d 617; Muszynski v City of Buffalo, 29 NY2d 810). Bracken, J. P., Joy, Friedmann and Schmidt, JJ., concur.